Exhibit 10.39



Schedule of Recently Reported Restricted Stock Awards


 
Name
 
Agreement Number
 
Date of Award
Amount of Restricted Shares Awarded
James Lusk
RS-43
May 28, 2009
25,000
Peter Rust
RS-44
May 28, 2009
25,000
Grant Dawson
RS-45
May 28, 2009
25,000
Epoch Financial Group
RS-46
January 31, 2010
4,000
Thomas G. Brown
RS-47
February 15, 2010
60,000
Keith McNair
RS-48
February 22, 2010
40,000
Epoch Financial Group
RS-49
February 28, 2010
4,000
Epoch Financial Group
RS-50
March 31, 2010
4,000


